461 So. 2d 1022 (1985)
Robert LAZARUS, M.D., License No. 11744, Appellant,
v.
DEPARTMENT OF PROFESSIONAL REGULATION, BOARD OF MEDICAL EXAMINERS, Appellee.
No. 84-1532.
District Court of Appeal of Florida, Third District.
January 2, 1985.
George S. Reynolds, III, Tallahassee, for appellant.
William M. Furlow, Tallahassee, for appellee.
Before HUBBART, DANIEL S. PEARSON and FERGUSON, JJ.
PER CURIAM.
This is an appeal from a final administrative order of the Florida Board of Medical Examiners which suspends the appellant *1023 Dr. Robert Lazarus' medical license for two years. We affirm the order appealed from based on the controlling authority of Rush v. Department of Professional Regulation, 448 So. 2d 26 (Fla. 1st DCA 1984), except as to one particular. The order under review fails to give any reasons, as required by Section 120.57(1)(b)9, Florida Statutes (1983), for increasing the penalty recommended by the hearing examiner in this case. We therefore reverse the order under review and remand the cause to the Florida Board of Medical Examiners with directions to enter a new final order in this cause which either (a) accepts the penalty recommendation of the hearing examiner, or (b) reimposes the penalty under review stating, with particularity, the reasons for increasing the penalty recommended by the hearing examiner.
Affirmed in part; reversed and remanded in part.